Exhibit 99.1 Karen L. Howard Vice President – Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Columbus McKinnon Acquires Leading European Material Handling and Actuator Company, Pfaff-silberblau AMHERST, N.Y., October 2, 2008 – Columbus McKinnon Corporation (NASDAQ: CMCO) has acquired Pfaff Beteiligungs GmbH (“Pfaff-silberblau”), a leading European supplier of lifting, material handling and actuator products with revenue of more than €62 million, or approximately $90 million USD, in 2007. Columbus McKinnon acquired the Kissing, Germany based Pfaff-silberblau from the EQT
